Citation Nr: 0517008	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1955 to September 1975.  The case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision by the Columbia Department of Veterans 
Affairs (VA) Regional Office (RO) that continued to rate his 
bilateral hearing loss disability as noncompensable.  In 
January 2004, the Board remanded the matter for further 
development.  In November 2004, the RO increased the rating 
to 10 percent, effective February 27, 2004.  In December 
2004, the RO assigned an earlier effective date (February 13, 
2004) for the 10 percent evaluation.  The veteran has not 
disagreed with the effective date assigned.  


FINDINGS OF FACT

The veteran's hearing acuity is no worse than Level II in his 
right ear and no worse than Level VII in his left ear.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's bilateral hearing loss.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Code 6100, 
4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case.
There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the September 2001 decision 
which denied his claim.  In that decision, an August 2002 
statement of the case (SOC), and in March 2003 and December 
2004 supplemental statement of the cases (SSOC's), he was 
notified of the evidence necessary to substantiate the claim, 
and of what was of record.  By correspondence in August 2001, 
May 2002, May 2003 he was notified of the VCAA and how it 
applied to the claim.  He was provided more formal VCAA 
notice in a January 2004 letter.  The claim was 
reviewed/reconsidered on the merits subsequent to the January 
2004 VCAA notice; as outlined in a December 2004 SSOC.  

The September 2001 decision, and the subsequent SOC, SSOC's 
and the above-mentioned correspondence clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, and that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the veteran was 
asked to respond with any new evidence in support of his 
claim within 30 days, he was further notified that evidence 
submitted within a year would be considered.  In fact, all 
evidence received in the interim has been accepted for the 
record and considered.  Although the veteran was not advised 
verbatim to submit everything he had pertinent to the claim, 
he was advised that VA would obtain any Federal government 
records, including any VA treatment records and that if he 
identified private records and provided releases VA would 
assist him in obtaining the records (and also that he could 
submit such records himself).  Inasmuch as ratings for 
hearing impairment are based essentially on the results of 
official audiometry, this, along with notice of what was 
needed to establish an increased rating was equivalent to 
telling him to submit everything he had pertinent to the 
claims.  He is not prejudiced by any technical notice 
deficiency along the way.  

Regarding the duty to assist, VA has arranged for official 
audiometry.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

In October 1975, the RO granted service connection for 
bilateral hearing loss, rated noncompensable.  As noted, in 
November 2004 that rated was increased to 10 percent 
effective in February 2004.  

On August 2001 VA audiometry, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
50
75
75
    LEFT

30
65
65
80

The average right ear puretone threshold was 56 decibels, and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 60 decibels, and speech discrimination 
was 80 percent.  The examiner noted that there was mild to 
severe sensorineural hearing loss in the right ear and mild 
sloping to severe sensorineural loss in the left ear.  

An October 2001 audiological evaluation report from Palmetto 
Ear, Nose, and Throat Consultants indicated that the veteran 
had mild sloping to severe sensorineural hearing loss.  It 
was noted that he had excellent speech discrimination in his 
right ear and good speech discrimination. 

On February 2003 VA examination, puretone thresholds, in 
decibels, were 




HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
70
75
    LEFT

35
65
65
85

The average right ear puretone threshold was 58 decibels, and 
speech discrimination was 84 percent.  The average left ear 
puretone threshold was 63 decibels, and speech discrimination 
was 94 percent.  The diagnosis was bilateral mild sloping to 
moderately severe sensorineural hearing loss.  

In January 2004, the Board remanded the veteran's claim for a 
new VA audiological evaluation to determine the current 
severity of his hearing loss disability and to have an 
examiner comment on any discrepancies between the VA 
examinations.   

On February 2004 VA audiological evaluation puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
60
75
75
    LEFT

45
75
75
85

The average right ear puretone threshold was 61 decibels, and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 70 decibels, and speech discrimination 
was 64 percent.  The diagnosis was bilateral mild sloping to 
severe sensorineural hearing loss in the right ear and 
moderate slopping to severe sensorineural hearing loss in the 
left ear.  The examiner commented that there was little 
difference between examinations in 2001, 2003, and 2004 
except for the reduced word recognition now in the left ear.  

III.	Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

IV.	Analysis

After the veteran expressed dissatisfaction with the August 
2001 VA examination, he was re-examined by VA in February 
2003.  In January 2004, the Board remanded the claim to 
provide the veteran with yet another more current VA 
audiological evaluation.  Based on the results of the VA 
evaluation in February 2004, the RO increased the veteran's 
bilateral hearing loss disability to 10 percent.  While the 
representative indicated in March 2005 that the veteran has 
experienced increasing difficulty in deciphering speech, the 
Board finds that the February 2004 VA examination is 
contemporaneous with his claim/appeal, and is adequate for 
determining the rating warranted.  

Official audiometry in February 2004 revealed an average 
puretone threshold of 61 decibels, and speech discrimination 
of 94 percent in the right ear, and an average puretone 
threshold of 70 decibels, and speech discrimination of 64 
percent in the left ear.  When the rating criteria are 
applied to the results of the February 2004 VA audiometry, 
they establish that the veteran has Level II hearing acuity 
in the right ear and Level VII hearing acuity in the left 
ear.  Combining the hearing level designations for the two 
ears under Table VII results in a 10 percent rating under 
Code 6100 being warranted.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.  

As noted the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  Here, 
such process establishes that a rating in excess of 10 
percent rating is not warranted.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


